          Case 2:19-cv-02580-TLN-DB Document 15 Filed 03/31/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10
11
      THE CALIFORNIA SPORTFISHING                 Case No. 2:19-cv-02580-TLN-DB
12    PROTECTION ALLIANCE, a
      California nonprofit corporation,           ORDER GRANTING DISMISSAL OF
13                                                CLAIMS WITH PREJUDICE,
14                   Plaintiff,                   RETAINING JURISDICTION OVER
                                                  SETTLEMENT
15             vs.
16    NMI INDUSTRIAL HOLDINGS,
      INC., a California corporation,
17
                     Defendant.
18
19                                            ORDER
20            Good cause appearing, and the parties having stipulated and agreed,
21            IT IS HEREBY ORDERED that pursuant to Federal Rule of Civil Procedure
22   41(a)(2), THE CALIFORNIA SPORTFISHING PROTECTION ALLIANCE’s claims
23   as to NMI INDUSTRIAL HOLDINGS, INC., as set forth in the Notice and
24   Complaint, are dismissed with prejudice.
25            IT IS FURTHER ORDERED that the Court shall retain jurisdiction over this
26   matter for purposes of dispute resolution and enforcement of the Settlement
27   Agreement attached to the parties’ Stipulation to Dismiss as Exhibit 1.
28   //

     ORDER TO GRANTING DISMISSAL OF CLAIMS                Case No. No. 2:19-cv-02580-TLN-DB
     WITH PREJUDICE, RETAINING JURISDICTION
                                                 1
      Case 2:19-cv-02580-TLN-DB Document 15 Filed 03/31/21 Page 2 of 2



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2
 3   Dated: March 31, 2021
 4
 5                                                Troy L. Nunley
 6                                                United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TO GRANTING DISMISSAL OF CLAIMS           Case No. No. 2:19-cv-02580-TLN-DB
     WITH PREJUDICE, RETAINING JURISDICTION
                                              2
